Citation Nr: 1430030	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability rating.  The RO subsequently increased the disability rating for PTSD to 50 percent, effective the date of claim.  In August 2012, the Board remanded the claim for further development.  The claim now returns to the Board for further adjudication.  For the reasons stated below, the Appeals Management Center (AMC) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a March 2013 rating decision, after the Veteran filed a request to apply for individual unemployability benefits with the RO, the RO denied entitlement to TDIU.  However, the Board has jurisdiction to address entitlement to TDIU as part of the Veteran's claim for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a July 2012 Travel Board hearing.  A transcript is associated with the claims file.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless files reveals additional relevant documents in Virtual VA, which the Board has taken into consideration.  



FINDINGS OF FACT

1.  The evidence is about evenly balanced as to whether the overall level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation; the preponderance of the evidence reflects that the symptoms and impairment do not more nearly approximate total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication.

2.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the notice, VA must inform the claimant of what information and evidence the claimant is expected to provide and what information and evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  For service-connection claims, the notice must also address the additional elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2008 that informed the Veteran of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letter also explained how VA determines the disability rating and effective date of claims that are found to be service-connected.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA obtained the Veteran's service treatment records, VA treatment records, Vet Center treatment records, and VA vocational rehabilitation records and associated them the claims file.  The AMC complied with the Board's remand instructions to obtain VA treatment records from June 2010 to present and the Veteran's VA vocational rehabilitation records.  The Board notes that a May 2011 vocational rehabilitation counseling record indicates that the Veteran was preparing a claim for disability benefits from the Social Security Administration (SSA).  However, there is no indication that such a claim was ever completed, the Veteran has never requested that VA obtain any SSA records, and given that the Veteran receives treatment for PTSD through VA, any records submitted to SSA in connection with a claim involving PTSD are likely duplicative of evidence already of record.  Therefore, the Board finds that the possible SSA records are not relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

VA provided the Veteran with several relevant examinations, most recently in October 2012.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2012 examiner reviewed the Veteran's claims file (and completed a November 2012 addendum indicating that review of the claims file did not change the findings of the original examination), examined the Veteran, described the Veteran's disability in detail, provided an analysis to support any conclusions, and provided responses to the items raised in the August 2012 remand.  Therefore, the October 2012 examination was adequate, complied with the Board's remand, and allows the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's requirements, as well as the directives of the August 2012 remand.  

The Veteran contends that he is entitled to a higher disability rating for PTSD and that he is no longer able to secure and maintain employment.

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, as explained below, a uniform rating is warranted.  

The criteria for evaluating disability due to service-connected mental disorders, including PTSD, are specified by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, and a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 116-18.

Resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal period, the Veteran's PTSD has most nearly approximated the criteria for a 70 percent rating.  The Veteran experiences symptoms described in the criteria for ratings of 70 percent and below, including suicidal ideation, difficulty adapting to stressful circumstances (including work or a worklike setting), flattened affect, panic attacks more than once weekly, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  Significantly the Veteran has reported on numerous occasions throughout the appeal period that he has intermittent suicidal thoughts and feelings of hopelessness, but his religious beliefs prevent him from harming himself.  See October 2008 VA examination, January 2009 notice of disagreement, February 2009 and November 2009 VA treatment records, July 2012 hearing testimony, and October 2012 VA examination.  

Regarding occupational and social impairment, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, as discussed in more detail below, the Veteran's PTSD significantly interferes with his ability to work.  See, e.g., October 2008 VA examination.  His family relations have been strained because of PTSD symptoms; he was emotionally detached from his first wife, ultimately contributing to their divorce, and continues to have difficulty in family relations outside of his wife and dislikes receiving visitors.  See October 2008 VA examination (discussing first marriage), November 2010 independent living assessment report (noting that the Veteran is not close to anyone except his wife), July 2012 hearing testimony (reporting that he does not like having visitors).  The Veteran has also experienced deficiencies in mood throughout the appeal period, regularly reporting and exhibiting depressed and anxious mood.  Resolving reasonable doubt in the Veteran's favor, a 70 percent rating is warranted throughout the appeal period.  

However, a higher 100 percent rating is not warranted because the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria, nor are the Veteran's symptoms of similar severity, frequency, and duration as those described in the 100 percent criteria.  Although there is one indication of hallucinations ("visual flashbacks"), they were not persistent, as the Veteran has generally been alert with no perceptual disturbances observed and has denied hallucinations.  See May 2008 Vet Center records, VA treatment records.  The Veteran does not have severe memory loss and is not totally impaired socially as indicated by his relationships with his second wife and step-son.  See, e.g., October 2012 VA examination.  There is no indication of symptoms approximating an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, and the Veteran's grooming and hygiene have generally been described in VA examinations and treatment records as good or fair.  Moreover, although the Board will find below that the Veteran's PTSD renders him incapable of obtaining and maintaining substantially gainful employment, this does not equate or approximate the total social and occupational impairment required for a 100 percent rating under the general rating formula, because the Veteran does not exhibit total social impairment.  The preponderance of the evidence is thus against a higher 100 percent rating, and the benefit of the doubt doctrine is not for application in this regard. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id.  

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated above, the criteria include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted. 38 C.F.R. § 3.321(b)(1) (2013).

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.

As noted above, the Veteran also contends that he is no longer capable of obtaining and maintaining employment.  He is in receipt of service connection for PTSD, now rated 70 percent disabling, tinnitus, rated 10 percent disabling, and hearing loss, currently rated 0 percent disabling.  VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration of TDIU is warranted if a veteran has a single disability rated 60 percent or more.  38 C.F.R. § 4.16(a); see also VBA Fast Letter 13-13, Claims for Total Disability Based on Individual Unemployability (TDIU) (June 17, 2013).  The Veteran's PTSD is now rated as 70 percent disabling, and he is therefore eligible for TDIU under 38 C.F.R. § 4.16(a).  

In an October 2008 VA examination, the Veteran reported that he was laid off from his last job in December 2007 due to poor performance.  He reported that PTSD symptoms affected his job performance in the following ways:  he had difficulty following orders and was often unfocused; when trucks unloaded materials he would have intrusive thoughts and would have to leave because he became very anxious and nauseated; he had flashbacks 2-3 times per week after triggers; he could not wait on customers if too many were around because he would feel panic and have feelings of being smothered.  A December 2012 VA examiner opined that the Veteran's hearing impairment interferes with his ability to obtain and keep a job due to inability to communicate properly.  The Veteran applied for vocational rehabilitation through VA.  In a June 2009 report prepared in connection with the Veteran's application, it was noted that the Veteran last worked running blue print and engineering copiers.  Research showed that most prepress technician jobs now require formal postsecondary graphic communications training in the various types of computer software used in digital imaging and that employment in the field is projected to decline as the increased use of computers requires fewer technicians.  Therefore, to screen for usable transferable skills, his occupations concerning copying blue prints were eliminated.  Due to difficulties concentrating, the search was limited to unskilled and semi-skilled jobs.  It was determined that the Veteran may have skills that transfer to the occupations of counter and rental clerk, retail salesperson, receptionist, and information clerk.  In March 2011, the Veteran was denied vocational rehabilitation and employment services.  The rehabilitation counselor determined that it was not reasonable to expect the Veteran to be able to train for or get a suitable job at that time.  Similarly, a July 2012 counseling record narrative report shows that the Veteran was found to have a serious employment handicap and that achievement of a vocational goal was not reasonably feasible.

The Board finds that the Veteran's service-connected disabilities render him unemployable under the applicable regulations.  Although VA examiners have generally observed that the Veteran's PTSD symptoms result in only mild to moderate occupational impairment, the Board finds the vocational rehabilitation records highly persuasive.  The June 2009 report identified occupations for which the Veteran has transferrable skills.  However, his PTSD, tinnitus, and hearing loss symptoms - including difficulty concentrating, being around large numbers of people, and communicating - make pursuit of these occupations unrealistic.  Therefore, resolving any reasonable doubt in favor of the Veteran, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


